IN RE APPOINTMENT OF MEMBERS TO THE JUDICIAL ETHICS ADVISORY PANEL



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE APPOINTMENT OF MEMBERS TO THE JUDICIAL ETHICS ADVISORY PANEL

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE APPOINTMENT OF MEMBERS TO THE JUDICIAL ETHICS ADVISORY PANEL2020 OK 40Decided: 05/11/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 40, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 


In Re: Appointment of Members to the Judicial Ethics Advisory Panel


ORDER
Pursuant to SCAD-2020-35, the Rules of the Judicial Ethics Advisory Panel ("Panel"), Title 5 O.S. Chap1, App. 4D, the following individuals are appointed to serve on the panel effective immediately:
1) Edward Cunningham for a term ending on June 30, 2025;
2) Bill Hetherington, for a term ending on June 30, 2023;
3) April Sellers White, for a term ending on June 30, 2022;
4) Jerry Bass, to complete the unexpired term of Tom Landrith ending on June 30, 2022; and,
5) Allen McCall, for a term ending on June 30, 2022.
The duties and responsibilities of the panel are defined in SCAD-2020-35.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 11TH DAY OF MAY, 2020.

/S/CHIEF JUSTICE

ALL JUSTICES CONCUR.


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA